IN THE SUPREME COURT, STATE OF WYOMING

                                     2022 WY 137
                                                              October Term, A.D. 2022

                                                                 November 2, 2022

 BOARD OF PROFESSIONAL
 RESPONSIBILITY, WYOMING
 STATE BAR,

 Petitioner,
                                                  D-22-0006
 v.

 KATHERINE C. OSTEN, WSB #
 7-5369,

 Respondent.


                     ORDER OF SIX-MONTH SUSPENSION
[¶1] This matter came before the Court upon the Board of Professional Responsibility’s
Report and Recommendation for Six-Month Suspension, filed herein October 24, 2022.
The Report and Recommendation was filed pursuant to Rule 12 of the Wyoming Rules of
Disciplinary Procedure, which governs stipulated discipline. Now, after a careful review
of the Report and Recommendation and the file, the Court finds the Report and
Recommendation should be approved, confirmed and adopted by the Court, and that
Katherine C. Osten should be suspended from the practice of law for six months. It is,
therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Six-Month Suspension, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by
this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Six-Month Suspension, Respondent Katherine C. Osten
shall be, and hereby is, suspended from the practice of law for six months, with the
suspension beginning December 8, 2022; and it is further
[¶4] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21 of those rules. That rule governs the duties of disbarred and
suspended attorneys; and it is further

[¶5] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Respondent shall reimburse the Wyoming State Bar the amount of $50.00,
which represents the costs incurred in handling this matter, as well as pay an administrative
fee of $750.00. Respondent shall pay the total amount of $800.00 to the Wyoming State
Bar on or before January 2, 2023. If Respondent fails to make payment in the time allotted,
execution may issue on the award; and it is further

[¶6] ORDERED that the Wyoming State Bar may issue the agreed press release
contained in the Report and Recommendation for Six-Month Suspension; and it is further

[¶7] ORDERED that the Clerk of this Court shall docket this Order of Six-Month
Suspension, along with the incorporated Report and Recommendation for Six-Month
Suspension as a matter coming regularly before this Court as a public record; and it is
further

[¶8] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Six-Month Suspension, along with the incorporated Report and
Recommendation for Six-Month Suspension shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of this Order of Six-Month
Suspension to be served upon Respondent Katherine C. Osten.

[¶10] DATED this 2nd day of November, 2022.

                                                  BY THE COURT:

                                                  /s/

                                                  KATE M. FOX
                                                  Chief Justice